Beck, J.
There is no provision in the law which authorizes any one to appear and object to the granting of the order directing the clerk of the superior court to issue the certificate of incorporation as px’ovided in the Political Code,'§687, which provides for the granting of an order by the superior court directing the clei'k of said court to issue a cei'tifi■eate of incorporation of a town or village; nor is there any provision for the review by this court, by writ of error or otlxei’wise, of the action of that court in gx-anting the order. This being so, the motion to dismiss the writ of error in this ease must prevail.

Writ of error dismissed.


All the Justices concur.

M. H. Sandwich, and Tisinger & Davis, for plaintiffs in error.
Claude Worrill and J. 7. Allen, contra.